1
2
3
4                                                                 May 31, 2019
5                                                                     VPC

6
7
8
9                               UNITED STATES DISTRICT COURT
10             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
12   SHEILA SESSIONS, as an individual,            )   Case No. 5:16-cv-02620 SJO-DTB
                                                   )
13            Plaintiff and Counter-Defendant,     )   AMENDED JUDGMENT
14                                                 )
                       vs.                         )
15                                                 )
     PROSPECT FUNDING HOLDINGS                     )
16   LLC, a Florida Limited Liability              )
     Company, PROSPECT FUNDING                     )
17   HOLDINGS (NY) LLC (former entity              )
     name, “Prospect Funding Holding LLC”),
18   a New York Limited Liability Company,
                                                   )
                                                   )
19   and DOES 1 through 10, inclusive,             )
                                                   )
20        Defendants and Counter-Claimants.
                                                   )
21                                                 )

22
23                     On March 29, 2019, this Court entered Judgment in favor of Defendants
24   and Counter-Claimants PROSPECT FUNDING HOLDINGS LLC and PROSPECT
25   FUNDING HOLDINGS (NY) LLC against Plaintiff and Counter-Defendant SHEILA
26   SESSIONS, an individual in the amount of $485,207 (Docket #181). On May 17, 2019
27   this Court issued an Order granting Defendants and Counter-Claimants’ motion for an
28   award of attorneys’ fees and costs awarding Defendants attorneys’ fees in the amount

                                                   -1-
     KYL4827-5824-6808.2
1    of $163,160.80 and costs in the amount of $5,046.02, to be paid by Plaintiff and
2    Counter-Defendant (Docket #187).
3
4                      IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
5
6                      The Judgment shall be and hereby is amended to add Defendants and

7    Counter-Claimants PROSPECT FUNDING HOLDINGS (NY) LLC and PROSPECT

8    FUNDING HOLDINGS LLC, attorneys’ fees in the amount of $163,160.80 and costs

9    in the amount of $5,046.02 to the Judgment. Therefore, Defendants and Counter-

10   Claimants PROSPECT FUNDING HOLDINGS (NY) LLC and PROSPECT

11   FUNDING HOLDINGS LLC are hereby awarded final judgment on their affirmative

12   claims for relief against Plaintiff SHEILA SESSIONS in the sum of $653,413.82, as the

13   prevailing party in this action, pursuant Rule 55(b) of the Federal Rules of Civil

14   Procedure and under Local Rule 55-1.

15
                       This Court shall maintain jurisdiction over this matter to enforce this
16
     Judgment, and to award such other equitable and further relief as the Court deems just
17
     and proper.
18
19
                       JUDGMENT IS SO ENTERED.
20
21
22
23             May 31, 2019
     DATED: _______________________                     _________________________________
24                                                      HON. S. JAMES OTERO
                                                        UNITED STATES DISTRICT JUDGE
25
26
27
28

                                                      -2-
     KYL4827-5824-6808.2
1    Submitted by:
2
     STEFAN PEROVICH, CASB No. 245580
3    stefan.perovich@kyl.com
4    BRYCE CULLINANE, CASB No. 307079
     bryce.cullinane@kyl.com
5    KEESAL, YOUNG & LOGAN
     A Professional Corporation
6    400 Oceangate
7    Long Beach, California 90802
     Telephone: (562) 436-2000
8    Facsimile:    (562) 436-7416
9    Attorneys for Defendants and Counter-
     Claimants PROSPECT FUNDING
10   HOLDINGS LLC and PROSPECT FUNDING
11   HOLDINGS (NY) LLC

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      -3-
     KYL4827-5824-6808.2
